DETAILED ACTION
Claims 1-3, 5-10, 12-13, 15-20 are pending. 
Priority: February 25, 2016
Assignee: RedHat Israel.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.




Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-13, 17-20 have been considered but are not persuasive. The applicant contends that the combination of cited references does not disclose the amended portion:
“… modify access permissions of the second set of physical memory pages to disallow direct write access to the second set of physical memory pages from outside the kernel and allow direct read access to the second set of memory pages…”.
The USPTO disagrees. The cited portion of the prior art of Zhou, para. 0040 states that pages are marked “read-only” to user applications. The “user applications” are “outside” of the kernel space in Zhou. Therefore the citation meets the requirements for the rejection. All rejections are maintained. 





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device driver configured to…initialize...assign…to send…receive…map…” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-7recite “a device driver configured to initialize’, ‘to assign’, ‘to initiate’, ‘to send’, ‘ to restrict’,, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device driver” coupled with functional language “initialize...assign…to send…receive …. map…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  According to para. 0020 of the applicant’s specification, the device driver may be a program, which means the generic placeholder (device driver) is missing sufficient structure to avoid invocation.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: para. 0028-0032.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-13, 15-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Andjelic (20090077572) in view of Pope et al (20100049876) and further in view of (Boyd-Wickizer et al, ‘Tolerating 


As per Claim 1, Andjelic discloses a system (Andjelic, [0036 – Fig. 1 shows network device driver architecture in its system environment, including user space, kernel space and network space]; [Claim 30 - A system for enabling access between operating system kernel space and a NIC as well as between user space and NIC]; [Fig. 11]) comprising: 
- a network interface controller (NIC) (Andjelic, [Fig. 1, NIC 30]; [0072 - Fig. 11, Intel 82543GC Gigabit Ethernet NIC]); 
-	a memory (Andjelic, [0072 – In Fig. 11, each CPBB board comprises one or more Alpha servers and 1 GB of RAM]); 
-	one or more processors (Andjelic, [0072 – In Fig. 11, two central processor base boards are in communication with the memory, a 32 bit/66 MHz cPCI bus between CPU and the cPCI-PCI bridge]); 
-	a device driver via a processor of one or more processors(Andjelic, [Fig. 1 - kernel-space device driver, 10]; [0016 - A kernel-space device driver which also has user-space device driver functionality]) configured to: 
-	initialize the NIC (Andjelic, [0062 - The kernel-space device driver performs a standard initialization procedure as a base network device driver also called the NDD core 14]; [0065 - The NDD core 14 then performs basic initialization of NIC 30]), 
-	wherein the device driver is loaded in an operating system (OS) by a kernel of the OS (Andjelic, [0062 - The operating system is loaded with a network device driver in kernel space]); 
-  the receive rings are assigned to the second set of physical memory pages (Andjelic, [0053 - The FIFO receive queue KRX of the kernel-space-user-space interface is allocated/assigned in kernel address space/second set. KRX, NRX, RX are receive rings]; [0064 – As per Fig. 6, in the inbound direction, messages from the NIC are put in the NRX/receive ring]; [0070 - NIC 30 puts descriptors associated with inbound/receive messages in the RX/receive ring]),
-	one or more of the transmit rings are utilized by an application in an application memory space (Andjelic, [0067 – In Fig. 7, in the outbound direction from user space to the NIC, the user application delivers message descriptors/pointers to the user-space device driver functionality, which puts them in the TX ring located in user/application address space, thereby implying utilization of the transmit/TX ring in application space]),
-	initiate a mapping of the transmit rings into the application memory space (Andjelic, [0008 - The VI comprises a send/transmit queue, which is mapped directly to user address space]; [0053 - The KTX FIFO queue or transmit ring of the kernel-space-user-space interface is allocated in kernel address space and mapped to user address space]; [0066 - The user-space device driver functionality 20 sets registers in NIC 30 indicating where the TX, RX rings are located, thereby mapping TX/transmit rings in application space]).
Andjelic discloses a NIC, kernel space, application space memory, and a device driver allocating transmit and receive rings and mapping transmit rings.
Pope further discloses,
-	a memory (Pope, [0032 – Fig. 1, a host memory subsystem 122]) having a first set of physical memory pages (Pope, [0043 – Fig. 2, Pages 251, 252 on the bus 118 are allocated to NIC 116. Page 252 is used for communication between application processes and resources 231-234. This implies page 252 is assigned to application space/first set]) and a second set of physical memory pages (Pope, [0043 - Page 251 is used by the kernel driver to send instructions to the NIC. This implies page 251 is assigned to kernel space/second set]);  
-	wherein the transmit rings (Pope, [0067 - As per Fig. 5, the dis-contiguous transmit buffers are chained together into a single logically contiguous wrap-around ring space by the physically contiguous entries in the buffer descriptor table 510]) are assigned to the first set of physical memory pages (Pope, [0041 - Kernel driver 225 stores a record of which resources on NIC 116 are allocated. Resources include TX queues/rings. See Para-0044. When a resource such as TX queues/rings is to be allocated the driver identifies a suitable free resource of the required type on the NIC and transmits an allocation/assignment instruction to the NIC. The instruction also includes an ownership string, which identifies the application using the resource. This shows that the device driver assigns transmit/TX rings to the application/first set]; [0044 - When an application wants to open a network connection it calls a routine in the user library to cause resources such as transmit/TX queues or rings to be allocated/assigned to application space/first set for the communication. Here the routine makes calls to the device driver to do the allocation/assignment. See Para-0046. This implies that the driver assigns TX rings to the application/first set. This is a valid interpretation because the claims do not recite how the assignment was made]), 
-	the first set of physical memory pages is writable by the application (Pope, [0082 - In Fig. 6, step 610, the kernel allocates memory for buffers that will be used to hold the transmit, receive and event queues/rings. It then maps the buffers into the application's virtual address space so that the application can read and write to them directly]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the physical memory pages of Pope into the network device architecture of Andjelic, for the benefit of efficient resource management wherein during system setup one or more pages like 251, 252 are allocated to the NIC. Page 251 is used by the kernel driver and hence is part of kernel space. Other pages like page 252 are used for communication between application processes and the 
Andjelic and Pope disclose driver driven assignment of rings to specific physical pages, access enabling and privilege modes.
Boyd-Wickizer provides further clarification as follows,
assign a plurality of rings including transmit and receive rings (Boyd-Wickizer, [Pg. 11, Col. 1, Para-1 - The drivers have a large working set of DMA buffers/rings. The e1000e driver allocates 256 buffers, which spans multiple pages, for both transmit and receive DMA rings. By mapping all the DMA buffers using several super pages, SUD-UML avoids TLB misses. This implies that driver assigns rings to the pages]), which are located in the NIC (Boyd-Wickizer, [Pg. 6, Col. 2, Sec. 3.1.2, Para-4 – SUD uchans implement the message queues using ring buffers]; [Fig. 1 shows the SUD Ethernet e1000e driver, and Fig. 9 shows the IO virtual memory mappings for the e1000e driver which include the TX-RX ring descriptors, and the TX-RX buffers. Fig. 2 shows the code for the NIC which utilize the TX and RX buffers. This implies that the TX/transmit and RX/receive rings are in the NIC]), to specific physical memory pages (Boyd-Wickizer, [Pg. 10, Col. 1, Para-last - When a device driver calls dma alloc coherent, SUD-UML uses mmap to allocate anonymous memory from the dma coherent device. This allocates the requested number of memory pages in the driver’s process, implying driver has access to the pages]; [Pg. 7, Col. 2, Para-4 - To make sure that the page mappings do not grant unintended privileges to an untrusted device driver, SUD makes sure that all memory-mapped IO ranges are page aligned, and does not allow untrusted drivers to access pages that contain memory-mapped IO registers from multiple devices. This implies that the assignment is allowed for only specific pages]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the safe device driver execution of Boyd-Wickizer into the network device architecture of Andjelic and Pope, for the benefit of a kernel framework that provides isolation for untrusted device drivers in Linux, wherein unmodified Linux device drivers are allowed to execute in user space processes, thereby limiting the effects of security vulnerabilities in existing device drivers, and ensuring the safety of applications with direct access to hardware (Boyd-Wickizer, Pg. 1, Col. 2, Para-2).

Riddoch further discloses,
restrict access to the second set of physical memory pages to read access such that the second set of physical memory pages is not writeable by the application(Riddoch, [0005 - Restrict access via higher privilege level]; [0005 - Disallow user level processes to access memory locations which are outside of a user-level physical or virtual address space],  [0083 – allocated pages received], [0085 – In Fig. 12, page 1251 is used by the kernel driver 1225. Hence page 1251 belongs to the second set of physical memory pages], [0088 – In Fig. 12, the routines for allocation, re-allocation and de-allocation of resources require write access to restricted memory mapped addresses, such as page 1251 for sending configuration instructions to the NIC 1116. Since the user level transport library 1224 lacks the necessary privilege level to perform these accesses, these routines in the user level transport library 1224 make calls to the kernel driver 1225. This shows that page 1251/second set is not writeable by the application/user level process]; [0123 - Entries for kernel receive/RX descriptor queues identify the buffer physical address itself, because the kernel is trusted to write the correct physical address whereas a user level queue is not. This implies that the second set of physical pages cannot be written by the user queue/application],  [0095 – application receiving control from another], [0107 – receive queues], [0116 – NIC to receive queue], [0108 – BDT is ring], [0116 – finding proper receive queue], [0119 – receive queue in host memory], [0127 – host memory in pages contains queues], [-129 – host is to expect data from network], [0133 – data destined for receive queue], [0133 – FIFO and then receive queue], [0134 – sending into receive data buffer], [0158 – parameters for reception]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the privilege level of Riddoch into the network device architecture of Andjelic, Pope, Boyd-Wickizer for the benefit of supporting transport protocols at user level, wherein data transfers that require use of standard protocols can be made without requiring data to traverse the kernel stack, without requiring context switches, and without requiring changing to a higher privilege level (Riddoch, 0009);

modify access permissions of the second set of physical memory pages to disallow direct write access to the second set of physical memory pages from outside the kernel and allow direct read access to the second set of memory pages(Zhou, [0040 -- Returning to the role of the user process 220 briefly, it is worth noting that in various embodiments locking and/or signaling techniques can be used to communicate to user space processes when the payload buffers 260 are available to be reused and/or the associated memory can be freed. In one embodiment, once a corresponding buffer descriptor is created by the network driver 215 for a particular payload buffer, the network driver 215 can mark the pages as read-only to user space applications. In this manner, if the application 220 writes to the buffers again, an exception would be raised and the kernel would be able to make a writable copy available to the user application 220.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the page table of Zhou into the network device architecture of Andjelic, Pope, Boyd-Wickizer, Riddoch for the benefit 
Zhou does not disclose the following, however Kashyap discloses:
wherein the receive rings store incoming packets sent through the kernel to be processed by the device driver(Kashyap, [0037 – receiving frames through kernel; using device driver]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Zhou into the network device architecture of Andjelic, Pope, Boyd-Wickizer, Riddoch and Zhou for the benefit of eliminating bottlenecks associated with internet protocol network endpoints, thus providing improvement in the network quality of service (QoS) and supporting enhanced end-to-end QoS in the network. The system handles incoming high priority packets efficiently according to QoS priority level, thus avoiding dropping of the high priority packets. The network data handling channels separately handle the frames with different QoS 


As per Claim 2, the rejection of claim 1 is incorporated, in addition Andjelic discloses, 
wherein the device driver is further configured to send a mapping request to the kernel (Andjelic, [0059 - The interface 15 between the kernel agent 14 and the user-space device driver functionality 20 is preferably an interface supporting driver requests for opening a connection towards the kernel agent, mapping of contiguous buffer memory and memory mapped CSR from the kernel agent to application context]; [0065 – After a user application is started, the user-space device driver functionality 20 executing in application context opens a port connection to the kernel agent 16. It also requests from the kernel agent 16 the mapping of DMA area and CSR registers to its own address space. This is the mapping request from the driver to the kernel]).

As per Claim 3, the rejection of claim 2 is incorporated, in addition Andjelic discloses, 
Andjelic, [0019 - In user-space tunneled access mode, the driver core routes outgoing data to the kernel agent, implying communication path between driver and kernel]; [0059 – Message/request transfer between the kernel agent 16 and the user-space device driver functionality 20 is realized by means of a shared memory structure, implying that that kernel and driver can send and receive messages/requests]); 
-	map the transmit rings into the application memory space (Andjelic, [0041 – buffer queue]; [0008 - The VI comprises a send/transmit queue which is mapped directly to user/application address space]; [Claim 36 - The kernel-space device driver inserts into the transmit buffer associated with the kernel-space-user-space interface, pointer information that points to data in a shared memory/buffer queue. Pointers to transmit buffers are stored in transmit rings]; [Claim 41 – The user-space device driver fetches the pointer information from the transmit buffer associated with the kernel-space-user-space interface and inserts it into a transmit buffer associated with the user-space-NIC interface]).

As per Claim 5, the rejection of claim 1 is incorporated, 
-	wherein the plurality of rings are located in memory available to the application memory space (Andjelic, [0066 - The user-space device driver functionality sets registers in the NIC indicating where the TX, RX rings are located, implying that the rings are located in user-space/application space]; [0067 – In Fig. 7, in the outbound direction from user space to the NIC, the user application delivers message descriptors/pointers to the user-space device driver functionality, which puts them in the TX ring located in user/application address space]).

As per Claim 6, the rejection of claim 8 is incorporated, but Andjelic in view of Pope, Boyd-Wickizer, Riddoch does not explicitly disclose the following.
However Zhou discloses,
wherein the mapping includes a page table that maps virtual addresses to physical addresses (Zhou, [0046 - Fig. 4A shows a hierarchy of a page directory 410 and a page table 430 utilized when mapping virtual addresses 400 to 4-K Byte pages 440]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the 


As per Claim 7, the rejection of claim 1 is incorporated, in addition Andjelic discloses,
-	wherein the device driver is configured to map a transmit request address into the application (Andjelic, [0043 – In Fig. 2, a message/request pointer P-1 that points to memory in system memory 50 is delivered to the user-space device driver functionality 20, which then puts the pointer/address into the TX/transmit queue located in user address space, thereby mapping the request address into user/application space]; [Claim 41 - The kernel-space device driver inserts pointer/address information pointing to data in a shared memory into a transmit buffer associated with the kernel-space-user-space interface]), 
Andjelic, [Claim 41 – The user-space device driver fetches the pointer information from the transmit buffer and inserts it into a transmit buffer associated with the user-space-NIC interface. The NIC then fetches the pointer information from the transmit buffer, implying that the transmit request address is located on the NIC]).

As per Claim 8, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 9, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 10, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 12, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 13, the rejection of claim 8 is incorporated, and Riddoch further discloses,
Riddoch, [0108 – allocation of receive queue]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the privilege level of Riddoch into the network device architecture of Andjelic, Pope, Boyd-Wickizer for the benefit of supporting transport protocols at user level, wherein data transfers that require use of standard protocols can be made without requiring data to traverse the kernel stack, without requiring context switches, and without requiring changing to a higher privilege level (Riddoch, 0009);
Riddoch does not explicitly disclose the following, however Zhou discloses:
-  wherein the access is a read-only access(Zhou, [0040 – mark pages read only]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the page table of Zhou into the network device architecture of Andjelic, Pope, Boyd-Wickizer, Riddoch for the benefit of performing direct virtual memory addressing of 

As per Claim 15, it is similar to claim 6 and therefore the same rejections are incorporated.

As per Claim 16, the rejection of claim 15 is incorporated, but Andjelic, Pope, Boyd-Wickizer, Riddoch does not explicitly disclose the following.
However Zhou discloses,
wherein the page table includes access permissions (Zhou, [0031 - The page table is a translation data structure, that allows interface hardware coupled to the system memory to directly address virtual memory to facilitate efficient TSO processing. Its structure is similar to the 32-bit Intel Architecture/IA32 page table. So like the IA32 page table it also has the User/Supervisor or the access permission bit]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the page table of Zhou into the network device architecture of Andjelic, Pope, Boyd-Wickizer, Riddoch for the benefit 


As per Claim 17, it is similar to claim 7 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 19, it is similar to claims 2-3 and therefore the same rejections are incorporated.

As per Claim 20, it is similar to claims 13 and therefore the same rejections are incorporated.




                    
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132